Title: To James Madison from Edward Clark, ca. 9 April 1812 (Abstract)
From: Clark, Edward
To: Madison, James


Ca. 9 April 1812. States that there are ports in the U.S. “without adequate means of defence against attack by ships” and that “in some of these ports, land forts are not sufficient safe guards, because the channels are too far distant from the shores to admit the hope of arresting the enemy’s fleet when sailing under the auspices of fair winds and favorable tides.” Military men and statesmen alike apprehend that these ports “must be surrendered to an enemy who shall attack them by ships of the line.” “No doubt the spirit of Americans would sacrifice much blood, and expend vast treasures before such valuable cities as New Orleans, Norfolk, New York and Newport, would be yielded to an enemy; but such sacrifices, added to the loss of such cities, would not merely wound the humanity, and mortify the pride of Americans, but it would go far towards crippling the strength of the land.”
Asks what is to be done, as “we are about to engage in war with a nation hostile to our rights, whose fleets are formidable.” “She is violent in her hatred, cruel in her wars; her navy is eager for plunder. It is but prudent to suppose, that she will be wanton in the game of shedding blood and razing cities.” Apathy under such circumstances would be criminal “while there is one single resource, no matter how slender  by which we can hope that blood may be spared, or cities protected.”
Offers his country a project which combines “the advantages of naval defence, with the cheapness and security of forts upon land.” Argues that New York might be able to resist a hostile fleet “if an island had been planted by nature, near the channel at the narrows,” but as it is, “nothing but ships can guard it against attack by ships.” “As the prudent calculations of the United States are opposed to the building of a navy at this time, we can hope for no effectual aid from that source.”
Proposes to supply “the advantages of an island, placed at an eligible point,” by encasing “empty vessels, as puncheons for instance, within a large chest of timber, open at the bottom, so as to form a float, and the island is ready to be anchored at any point, and fitted for the reception of any fort required.” Demonstrates that “the buoyant power of such a float” would be adequate for this purpose and asserts that the buoyancy of the timber alone might “sustain a fort of light wood filled in with cork, earth, sand, &c &c.” “Thus you have an island and a fort of 74 guns, which  hardly admits of the possibility of being sunk, and which you may float and anchor at any point for the purposes of defence. On top of the fort may be constructed most eligible covers for the protection of fighting men from weather, and even for their security against shot.”
Claims that “very intelligent military gentlemen, both of the army and navy,” support his project, which he ventures to recommend “with much diffidence” to both the president and Congress. Believes that security for the coastal cities will disappoint the enemy while imparting new vigor to the national spirit. Suggests that this want of security for threatened cities explains the attitude of “those sections of the Union, which are now reluctant to engage in a war with England.” If the cities were secure, “those very sections of the Union would at once acknowledge that the policy of the nation might then admit of war; and  they might feel ardent for a contest, and enthusiastic in support of the coercive measures now recommended.” Offers to provide any further information whenever JM might require it and requests that an investigation or an experiment be made of the project.
